Case: 15-13233   Date Filed: 07/29/2016    Page: 1 of 30


                                                                       [PUBLISH]




           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 15-13233
                     ________________________

                 D.C. Docket No. 2:15-cv-00413-RDP



RODNEY BODINE,

                                              Plaintiff - Appellant,

versus

COOK’S PEST CONTROL INC.,
a corporation,
MAX FANT,
individually,

                                              Defendants - Appellees.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Alabama
                     ________________________

                            (July 29, 2016)
                Case: 15-13233       Date Filed: 07/29/2016       Page: 2 of 30


Before WILSON, MARTIN, and HIGGINBOTHAM, ∗ Circuit Judges.

WILSON, Circuit Judge:

       This case requires us to interpret the non-waiver provision of the Uniform

Services Employment and Reemployment Rights Act of 1994 (USERRA) as it

relates to the Federal Arbitration Act (FAA) and enforcement of an arbitration

agreement with terms purportedly in conflict with USERRA. USERRA provides

statutory protection to members of the military against discrimination by

employers because of their military service, 38 U.S.C. § 4301(a), and contains a

non-waiver provision that prevents contractual agreements from reducing, limiting,

or eliminating rights protected under the Act, see id. § 4302(b).

       After thorough consideration of the parties’ briefs and having had the benefit

of oral argument, we conclude that the FAA and USERRA’s non-waiver provision

are not in conflict and the district court properly compelled arbitration.

                                                I

       Plaintiff-Appellant Rodney Bodine was an employee of Defendant-Appellee

Cook’s Pest Control (Cook’s) from 2012 to 2014, during which time he also served

in the United States Army Reserve. Bodine’s commitment to the armed forces

required him to periodically take leave from work to attend drills and training.

Bodine alleges that his supervisor, Max Fant, repeatedly discriminated against him

   ∗
      Honorable Patrick E. Higginbotham, United States Circuit Judge for the Fifth Circuit,
sitting by designation.
                                                2
                 Case: 15-13233        Date Filed: 07/29/2016       Page: 3 of 30


on the basis of his military service by making negative comments about his

military obligations, encouraging him to leave the Army Reserve, taking work

away from him while he was at drills and training, and eventually firing him in

retaliation for continued military service.

         After losing his job, Bodine filed suit against Cook’s and Fant (collectively,

the Defendants), bringing claims under USERRA and Alabama state law. The

Defendants responded with a motion to dismiss or, in the alternative, to stay action

and compel arbitration, citing Bodine’s employment contract (the Contract).1

Under the Contract, the parties agreed to resolve any disputes arising out of or in

any way related to the Contract through alternative dispute resolution mechanisms

(the arbitration agreement). Bodine argued before the district court that the

arbitration agreement was unenforceable because the arbitration agreement itself

contained two terms that violated USERRA: (1) the limitation on the employee’s

arbitration costs, with opportunity for the arbitrator to re-apportion costs and

attorney’s fees in the arbitrator’s final order (the fee term); and (2) the six-month

statute of limitations (statute of limitations term). USERRA states there is no

statute of limitations for bringing a USERRA claim and no imposition of court

costs or fees may be charged to a USERRA plaintiff. See 38 U.S.C. §§ 4323(h)(1),

4327(b).


   1
       For ease of reference, the pertinent portions of the Contract are reproduced in the Appendix.
                                                  3
                Case: 15-13233       Date Filed: 07/29/2016       Page: 4 of 30


       The Defendants conceded that these two terms ran afoul of USERRA, but

argued that the Contract’s severability clause could be used to remove the invalid

terms from the arbitration agreement while retaining and enforcing the remainder,

pursuant to the FAA. 2 Bodine responded that USERRA’s non-waiver provision,

38 U.S.C. § 4302(b), precluded enforcement of the arbitration agreement, despite

the FAA, because the plain language of § 4302(b) prevents enforcement of any

agreement that contains terms that reduce substantive USERRA rights, and the fee

term and statute of limitations term reduced Bodine’s substantive USERRA rights.

       The district court agreed with the Defendants. Applying the FAA’s “liberal

federal policy favoring arbitration agreements,” Moses H. Cone Mem’l Hosp. v.

Mercury Constr. Corp., 460 U.S. 1, 24, 103 S. Ct. 927, 941 (1983), the court

looked to state law to determine whether the severability clause was enforceable.

See Bodine v. Cook’s Pest Control, Inc., No. 15-00413, slip op. at 4–5 (N.D. Ala.

June 18, 2015). Then, after concluding Alabama law favors severability and the

parties clearly anticipated severance of any invalid terms, the court entered an

order striking from the arbitration agreement the two terms that violated USERRA,

dismissing the suit without prejudice, and ordering Bodine to submit his claims to



   2
      Article VIII.B of the Contract provides as follows: “If any term or provision of this
Agreement shall be invalid or unenforceable to any extent or application, then the remainder of
this Agreement shall be valid and enforceable to the fullest extent and the broadest application
permitted by law. . . .”
                                                4
              Case: 15-13233     Date Filed: 07/29/2016    Page: 5 of 30


arbitration. Id. at 5–7. The district court’s opinion did not address the role or

scope of USERRA’s non-waiver provision, or its relationship to the FAA.

      Bodine filed this timely interlocutory appeal.

                                          II

      We have jurisdiction pursuant to 9 U.S.C. § 16. Hill v. Rent-A-Center, Inc.,

398 F.3d 1286, 1288 (11th Cir. 2005). We review de novo the district court’s grant

of a motion to dismiss and compel arbitration. Dale v. Comcast Corp., 498 F.3d

1216, 1219 (11th Cir. 2007).

                                          III

      Bodine renews the same argument on appeal. He contends that the district

court erred by failing to apply the plain language of USERRA’s non-waiver

provision. Had the court properly applied that provision, 38 U.S.C. § 4302(b),

Bodine argues, the arbitration agreement would be unenforceable, as a whole,

because the plain language of that subsection states that USERRA “supersedes”

any “agreement” that “limit[s], reduce[s], or eliminate[s]” any rights protected

under USERRA, and the arbitration agreement contains USERRA-offensive terms.

See 38 U.S.C. § 4302(b).

      We proceed in two parts. First, we explain why the Contract’s arguable

delegation clause—which would require that the arbitrator, rather than the court,

determine whether the arbitration agreement is enforceable—does not control this


                                           5
                Case: 15-13233       Date Filed: 07/29/2016        Page: 6 of 30


appeal. Second, in reaching whether the arbitration agreement is enforceable, we

conclude that § 4302(b) is not in conflict with the FAA and the district court

properly determined the arbitration agreement is enforceable.

                                                A

       The parties to a contract may agree to have an arbitrator, rather than a court,

determine whether the contract’s arbitration agreement is enforceable. These

clauses are generally referred to as “delegation clause[s].” See Rent-A-Center,

West, Inc. v. Jackson, 561 U.S. 63, 68–70, 130 S. Ct. 2772, 2777–78 (2010).

However, the mere presence of a delegation clause in a contract is not dispositive

of the court’s disposition of the case. A delegation clause operates as a defense

that the defendant must raise in order to rely upon it. See Johnson v. Keybank

Nat’l Ass’n, 754 F.3d 1290, 1291–92 (11th Cir. 2014). When a delegation clause

is properly raised by the defendant and never specifically challenged by the

plaintiff, the FAA directs the court to treat the clause as valid and compel

arbitration. See Parnell v. CashCall, Inc., 804 F.3d 1142, 1144 (11th Cir. 2015).3

When the defendant does not properly raise the delegation clause and the plaintiff

suffers prejudice as a result, the defendant has waived the delegation clause and the

   3
     In Parnell, we stated that, “[b]ecause the [arbitration agreement] contains a delegation
provision, we only retain jurisdiction to review a challenge to that particular provision.” 804
F.3d at 1148. We did not use the term “jurisdiction” in its technical sense, but rather to convey
that whether the arbitration agreement was enforceable was a decision committed not to the
court, but to the arbitrator. See id; see also Arbaugh v. Y & H Corp., 546 U.S. 500, 510, 126 S.
Ct. 1235, 1242 (2006) (observing that the “[Supreme] Court, no less than other courts, has
sometimes been profligate in its use of the term [‘jurisdiction’].”).
                                                 6
              Case: 15-13233     Date Filed: 07/29/2016    Page: 7 of 30


court must determine whether the arbitration agreement is enforceable. See

Johnson, 754 F.2d at 1294.

      Here, the parties disagree whether the Contract contains a delegation clause,

but even to the extent one exists, the Defendants did not properly raise it. The

Defendants’ original and amended Motions to Dismiss only vaguely referenced the

issue of arbitrability and their Reply to Bodine’s Response in Opposition argued

the merits of the arbitration agreement’s enforceability, without mentioning that

the issue should be committed to the arbitrator. Further, the district court ruled in

the Defendants’ favor based on its construction of the arbitration agreement, and

the Defendants’ appellate brief defends that ruling without arguing that the

arbitrator should have reached that conclusion. As such, the Defendants have not

“argued consistently that the threshold issue was assigned by agreement to the

arbitrator,” and their failure to do so prejudiced Bodine by causing him to suffer

the cost of litigating an issue that arbitration was designed to alleviate. See

Johnson, 754 F.3d at 1294–95 (internal quotation marks omitted and alteration

adopted). Thus, the Defendants waived enforcement of the delegation clause.

Compare Rent-A-Center, 561 U.S. at 66, 130 S. Ct. at 2775 (defendant properly

raised delegation clause by consistently arguing that the issue of arbitrability was

assigned to the arbitrator) and Parnell, 804 F.3d 1142 (same), with Barras v.

Branch Banking & Trust Co., 685 F.3d 1269 (11th Cir. 2012) (delegation clause


                                           7
              Case: 15-13233     Date Filed: 07/29/2016    Page: 8 of 30


waived because defendant raised the delegation clause for the first time a full year

after litigation commenced).

      Accordingly, whether the arbitration agreement is enforceable was properly

before the district court and is now properly before us on appeal.

                                           B

       As a general matter, the FAA makes enforceable arbitration agreements

contained in employment contracts of non-transportation workers. See 9 U.S.C. §§

1, 2; Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 119, 121 S. Ct. 1302, 1311

(2001). Here, the Contract is an employment contract between Bodine and Cook’s

for a job “calling upon customers of [Cook’s] for the purpose of providing,

soliciting for and/or selling the services and products of [Cook’s] as they relate to

the pest control business.” It is therefore a non-transportation employment

contract covered by the FAA.

      Under the FAA, we are obligated to “rigorously enforce arbitration

agreements according to their terms, including . . . . for claims that allege a

violation of a federal statute, unless the FAA’s mandate has been overridden by a

contrary congressional command.” Am. Express Co. v. Italian Colors Rest., 570

U.S. ___, ___, 133 S. Ct. 2304, 2309 (2013) (internal quotation marks omitted).

Section 3 of the FAA authorizes federal district courts to stay proceedings and




                                           8
              Case: 15-13233     Date Filed: 07/29/2016   Page: 9 of 30


compel arbitration of “any issue referable to arbitration under an agreement in

writing for such arbitration.” 9 U.S.C. § 3.

      When an arbitration agreement contains invalid terms but the overarching

contract has a severability clause, the FAA requires that we turn to state law to

determine whether the contract’s severability clause may be used to remove the

offending terms in the arbitration agreement. See Jackson v. Cintas Corp., 425

F.3d 1313, 1317 (11th Cir. 2005) (per curiam). We rely on state law because, “in

placing arbitration agreements on an even footing with all other contracts, the FAA

makes general state contract law controlling.” Anders v. Hometown Mortg. Servs.,

346 F.3d 1024, 1032 (11th Cir. 2003). If the severability clause is enforceable

under the relevant state law, then “any invalid provisions [in the arbitration

agreement] are severable, [and] the underlying claims are to be arbitrated.” Id.

      Here, Bodine does not argue that USERRA reflects a “contrary

congressional command” to prevent waiver of a judicial forum for USERRA

claims. See Italian Colors Rest., 570 U.S. at ___, 133 S. Ct. at 2309. In fact, the

parties expressly agree that USERRA claims are arbitrable. See Bodine, slip op. at

4. Instead, Bodine makes the narrower argument that USERRA’s non-waiver

provision and the FAA are incompatible as applied to an arbitration agreement

with USERRA-offending terms, and USERRA alone should govern this dispute.

Bodine believes the statutes conflict because he reads USERRA’s non-waiver


                                          9
             Case: 15-13233     Date Filed: 07/29/2016    Page: 10 of 30


provision to mandate automatic invalidation of an entire contract or agreement that

contains USERRA-offending terms, while the FAA allows a contract’s severability

clause to be used to sever those offending terms, if state law gives effect to

severability clauses. Thus, to determine whether the district court erred, we must

first evaluate whether USERRA’s non-waiver provision conflicts with the FAA.

      We are hesitant to conclude that two federal statutes are in conflict with one

another. “When two statutes are capable of co-existence . . . it is the duty of the

courts, absent a clearly expressed congressional intention to the contrary, to regard

each as effective.” Vimar Seguros y Reaseguros, S.A. v. M/V Sky Reefer, 515 U.S.

528, 533, 115 S. Ct. 2322, 2326 (1995). To determine whether such a conflict

exists, the courts must “examine[] with care” the text of the statute. See id. at 532,

115 S. Ct. at 2326.

      USERRA’s non-waiver provision reads as follows:

             This chapter supersedes any State law (including any
             local law or ordinance), contract, agreement, policy, plan,
             practice, or other matter that reduces, limits, or eliminates
             in any manner any right or benefit provided by this
             chapter, including the establishment of additional
             prerequisites to the exercise of any such right or the
             receipt of any such benefit.

38 U.S.C. § 4302(b). Bodine argues that the word “supersedes” means § 4302(b)

automatically invalidates any contractual agreement that “reduces, limits, or

eliminates” substantive rights protected under USERRA. Thus, he contends, §


                                          10
                Case: 15-13233     Date Filed: 07/29/2016   Page: 11 of 30


4302(b) invalidates the Contract’s entire arbitration agreement, if not the Contract

itself, because the arbitration agreement contains a fee term and statute of

limitations term that violate §§ 4323(h)(1) and 4327(b) of USERRA.

         We are unpersuaded that Bodine’s construction and application of § 4302(b)

is the most reasonable reading of that provision. Instead, we conclude that

USERRA can be read in harmony with the FAA.

         To begin, the dictionary definition of “supersedes” does not support

Bodine’s reading that Congress intended § 4302(b) to “automatically invalidate” a

contract that contains invalid terms. 4 Black’s Law Dictionary defines “supersede”

as “[t]o annul, make void, or repeal by taking the place of.” Supersede, Black’s

Law Dictionary 1667 (10th ed. 2014). Similarly, Merriam-Webster’s entry reads:

“(1) (a) to cause to be set aside, (b) to force out of use as inferior; (2) to take the

place, room, or position of; (3) to displace in favor of another : supplant.”

Supersede, Merriam Webster’s Collegiate Dictionary 1183 (10th ed. 1996).

Lastly, Webster’s: “(1) to cause to be set aside or dropped from use as inferior or

obsolete and replaced by something else; (2) to take the place or office of; to

succeed; (3) to remove or cause to be removed so as to make way for another; to

supplant.” Supersede, Webster’s New Twentieth Century Dictionary of the

English Language 1830 (1976) (unabridged). All three dictionaries indicate that


   4
       USERRA does not define “supersedes.”
                                              11
             Case: 15-13233     Date Filed: 07/29/2016    Page: 12 of 30


the word “supersedes” involves replacing one thing with another, rather than

causing something to be cancelled or invalidated without replacement.

      Moreover, USERRA itself provides many substantive terms to govern

employment relationships, generally, but it cannot provide all the terms necessary

to define any particular employment relationship. Construing “supersedes” to

mean USERRA’s terms replace all the terms of an employment contract would

leave critical gaps in the employer-employee relationship. Thus, by writing “[t]his

chapter supersedes,” we believe Congress contemplated that the substantive terms

set forth in USERRA would “take the place of” those in a contract or agreement

that work to “replace[], limit[], or eliminate[]” “any right or benefit” guaranteed

under the statute. This reading ensures that all invalid terms are replaced with

USERRA terms, while all other terms of employment that do not offend USERRA

and provide particularized details as to the way the employer-employee

relationship functions are maintained.

      Reading § 4302(b) in context further confirms that this is the correct

construction. Cf., e.g., King v. Burwell, 576 U.S. ___, ___, 135 S. Ct. 2480, 2489

(2015) (explaining that courts must look to statutory provisions “in their context

and with a view to their place in the overall statutory scheme” because courts are

tasked with “constru[ing] statutes, not isolated provisions” (citation and internal

quotation marks omitted)). Subsection (a) contemplates that a contract might


                                          12
              Case: 15-13233     Date Filed: 07/29/2016     Page: 13 of 30


include additional or more beneficial terms than those set forth in USERRA. See

38 U.S.C. § 4302(a); see also 20 C.F.R. § 1002.7(c). To ensure our servicemen

and women benefit from these terms, § 4302(a) mandates that no provision of

USERRA be read to “supersede, nullify or diminish any . . . contract, agreement, . .

. or other matter that establishes a right or benefit that is more beneficial to, or is in

addition to, a right or benefit provided for such person in this chapter.” 38 U.S.C.

§ 4302(a). If we were to read “supersede” in § 4302(b) as invalidating an entire

agreement due to its USERRA-violative terms, then we would run afoul of §

4302(a) because so doing would “nullify” more beneficial terms in addition to

removing the invalid ones.

      Lastly, we find no conflict between the liberal canon of construction

commonly applied to reemployment rights statutes, see, e.g., Ala. Power Co. v.

Davis, 431 U.S. 581, 584–85, 97 S. Ct. 2002, 2004–05 (1977), and our

interpretation of § 4302(b). Bodine contends that this liberal canon requires us to

construe the Act as broadly invalidating any contract or agreement, in whole, that

contains a USERRA-offending term. But for the reasons just stated, so doing

would be not only contrary to the text of USERRA but also to the detriment of the

employee. Consequently, by construing § 4302(b) to replace all terms in conflict

with USERRA while retaining all those terms more beneficial than USERRA, we




                                            13
               Case: 15-13233        Date Filed: 07/29/2016        Page: 14 of 30


have read the non-waiver provision to provide the greatest benefit to our

servicemen and women.

       Accordingly, USERRA’s non-waiver provision should not be read to

automatically invalidate an entire agreement with USERRA-offending terms.

Instead, the plain language of § 4302(b) contemplates modification of an

agreement by replacing USERRA-offending terms with those set forth by

USERRA. Thus, we hold that USERRA’s non-waiver provision does not conflict

with the FAA: both statutes provide a mechanism for striking from an arbitration

agreement a term in conflict with USERRA.

       It follows, then, that the district court committed no error by looking to state

law, pursuant to the FAA, to determine whether the invalid terms from the

arbitration agreement could be severed and the remainder enforced. See Anders,

346 F.3d at 1032. We agree with the district court that the Contract’s arbitration

agreement was enforceable. The Contract expressly states that any determination

regarding the “validity, construction, interpretation, and effect” of the Contract is

governed by Alabama law, which we have held “favors severability” and “gives

full force and effect to severability clauses.” 5 See id. Additionally, the Contract

contains an express severability provision, applicable to all portions of the
   5
      Alabama law favored severability at the time we decided Anders and continues to do so
today. See Sloan Southern Homes, LLC v. McQueen, 955 So. 2d 401, 404 (Ala. 2006)
(reaffirming rule from Ex parte Celtic Life Ins. Co., 834 So. 2d 766 (Ala. 2002), on which we
previously relied, that the Alabama courts “will excise void or illegal provisions in a contract,
even in the absence of a severability clause”).
                                                 14
             Case: 15-13233      Date Filed: 07/29/2016    Page: 15 of 30


Contract, reflecting the parties’ clear intent to remove any invalid or unenforceable

terms and apply the remainder. Thus, “[b]ecause severability clauses are

enforceable under [Alabama] law and the FAA requires that arbitration agreements

be treated no less favorably than other contracts under state law,” Jackson, 425

F.3d at 1317, the district court correctly concluded that the severability clause in

the Contract could be used to “surgically lance the unlawful portions of the

arbitration clause,” Bodine, slip op. at 4.

      However, the district court’s order should not have performed that surgery

itself. The arbitrator, not the district court, must determine the validity of the terms

of the arbitration agreement. See Anders, 346 F.3d at 1032–33. At arbitration, the

parties will have an opportunity to present their arguments regarding the validity of

the terms of the arbitration agreement, and the arbitrator will be tasked with

determining their validity. Accordingly, we affirm the district court’s order insofar

as it compels arbitration of Bodine’s claims, but we leave to the arbitrator whether

the arbitration agreement’s terms are valid.

                                              IV

      In sum, we affirm the district court’s decision to compel arbitration.

      AFFIRMED.




                                              15
             Case: 15-13233      Date Filed: 07/29/2016    Page: 16 of 30


MARTIN, Circuit Judge, dissenting:

      The Uniform Services Employment and Reemployment Rights Act of 1994

(“USERRA”) carries on a long tradition, reflected in our laws, of protecting the

rights of “those who left private life to serve their country in its hour of great

need.” Fishgold v. Sullivan Drydock & Repair Corp., 328 U.S. 275, 285, 66 S. Ct.

1105, 1111 (1946). I read the majority’s analysis to impede that tradition, and in

my view, it does so based on two mistakes. First, the majority interprets 38 U.S.C.

§ 4302(b) in a way that is not consistent with the statute’s plain text. Second, the

majority gives the defendants more than they asked for—a second chance to apply

contract terms that admittedly violate USERRA. In both ways, the majority

weakens the rights of veterans based on a statute intended to give them strength. I

respectfully dissent.

                                           I.

      The majority interprets § 4302(b) as invalidating only the pieces of an

agreement that violate USERRA, rather than the whole agreement. After briefly

consulting the statutory text, the majority discusses policy goals to arrive at what it

calls “the most reasonable reading” of § 4302(b). But where the text of the statute

is not ambiguous, we have no call to substitute what we think might be a more

reasonable reading of a statute—rather, “we must apply the statute according to its




                                           16
               Case: 15-13233       Date Filed: 07/29/2016      Page: 17 of 30


terms.” Carcieri v. Salazar, 555 U.S. 379, 387, 129 S. Ct. 1058, 1063–64 (2009).

The majority did not do that here.

A.     The Statutory Text

       “[O]ur inquiry begins with the statutory text, and ends there as well if the

text is unambiguous.” BedRoc Ltd., LLC v. United States, 541 U.S. 176, 183, 124

S. Ct. 1587, 1593 (2004) (plurality). Section 4302(b) reads as follows:

       This chapter supersedes any State law (including any local law or
       ordinance), contract, agreement, policy, plan, practice, or other matter
       that reduces, limits, or eliminates in any manner any right or benefit
       provided by this chapter, including the establishment of additional
       prerequisites to the exercise of any such right or the receipt of any
       such benefit.

38 U.S.C. § 4302(b) (emphasis added). By its plain language, the statute

supersedes “any . . . contract [or] agreement,” not merely the illegal pieces of a

contract or agreement, as the majority says. Id. (emphasis added). Nowhere does

the statute include the limitation found by the majority. Everything listed in

§ 4302(b) (“law . . . , contract, agreement, policy, plan, practice, or other matter”)

is a whole, not a piece of a larger whole (for example, “contract provision” or

“term of agreement”). 1 We must assume that Congress says in a statute what it

means and means in a statute what it says. BedRoc Ltd., LLC, 541 U.S. at 183,

124 S. Ct. at 1593.


       1
         Rather than using limiting language, Congress used the all-inclusive word “any” six
times in § 4302(b). This emphasizes the statute’s broad scope.
                                               17
               Case: 15-13233       Date Filed: 07/29/2016      Page: 18 of 30


       We know that Congress can target pieces of a contract in a non-waiver

statute, when that is what it intends. Twenty years before USERRA was enacted,

Congress included a non-waiver provision that targeted pieces of a contract in the

National Mobile Home Construction and Safety Standards Act of 1974, Pub. L.

No. 93-383, 88 Stat. 633 (codified as amended at 42 U.S.C. § 5401 et seq. (2012)).

There, Congress limited the effect of the statute’s non-waiver provision to “any

provision of a contract or agreement” that purported to limit the rights of mobile

home purchasers under the Act. 42 U.S.C. § 5421 (emphasis added). Despite

knowing how to limit the scope of a non-waiver provision, Congress chose not to

in USERRA, and we should understand that choice as deliberate. See Univ. of

Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. __, __, 133 S. Ct. 2517, 2529 (2013).

Congress plainly said the statute supersedes “contract[s]” and “agreement[s]” that

reduce USERRA rights.2

       I read the text of § 4302(b) to be unambiguous, so our inquiry should end

there. The majority, on the other hand, appears to view § 4302(b) as ambiguous



       2
         To the extent the majority interprets § 4302(b) the way it does out of worry about
creating a conflict between USERRA and the FAA, this fear is unfounded. If § 4302(b) means
what it says, the arbitration agreement at issue in this case is void. Without an arbitration
agreement, the FAA is irrelevant. See Breletic v. CACI, Inc.–Fed., 413 F. Supp. 2d 1329, 1337
(N.D. Ga. 2006). And there is no reason to treat arbitration agreements differently from any
other “contract [or] agreement” that would be superseded by § 4302(b) because, as the majority
points out, the FAA places arbitration agreements on an equal footing with all other contracts.
The FAA neither elevates arbitration agreements to a special status nor removes them from the
reach of the law.
                                               18
               Case: 15-13233       Date Filed: 07/29/2016       Page: 19 of 30


based on different dictionary definitions of the word “supersede.” 3 Specifically,

the majority reasons that because “supersede” is defined as “replacing one thing

with another,” § 4302(b) cannot mean what it says without “leav[ing] critical gaps

in the employer-employee relationship.” Instead, the majority reasons that

Congress must have intended for § 4302(b) to preempt only the pieces of a contract

or agreement that violate USERRA. But the Supreme Court has cautioned that we

should “decline to manufacture ambiguity where none exists.” United States v.

Culbert, 435 U.S. 371, 379, 98 S. Ct. 1112, 1116 (1978). Section 4302(b)’s use of

the word “supersede” does not render the statute ambiguous so as to allow for

speculation about Congress’s desired (but not expressed) intent.

       I am not persuaded by the majority’s explanation about why “supersede”

cannot be read to mean the entire illegal contract or agreement is replaced with

USERRA provisions. The majority mentions “critical gaps” this reading would

leave in the employment relationship, but it does not specify what those gaps are or

how they would harm veterans’ USERRA rights.4 Something as fundamental as


       3
          In fairness, the majority never says that § 4302(b) is ambiguous, but its interpretation
looks past the plain text in favor of accomplishing congressional intent and policy goals. For
that reason, I understand the majority to see § 4302(b) as ambiguous. Cf. Conn. Nat’l Bank v.
Germain, 503 U.S. 249, 254, 112 S. Ct. 1146, 1149 (1992) (“When the words of a statute are
unambiguous, then, this first canon is also the last: judicial inquiry is complete.” (quotation
omitted)). If the majority thought § 4302(b) unambiguously superseded only the illegal pieces of
a contract, the opinion would presumably point to where the statute says that. It does not.
        4
          Neither does the majority address the possibility of superseding just the arbitration
agreement within the employment contract. Both of the illegal contract terms here are contained
within a separately delineated arbitration agreement. And the Supreme Court has applied
                                               19
               Case: 15-13233       Date Filed: 07/29/2016      Page: 20 of 30


pay can serve as an example. Even if an illegal employment contract contained

pay terms that were superseded along with the rest of the contract under my

reading of § 4302(b), there are other ways to ascertain what pay the veteran is

entitled to. See, e.g., 20 C.F.R. § 1002.193(a) (noting that sources of pay

information under USERRA “include agreements, policies, and practices in effect

at the beginning of the employee’s service”); id. § 1002.236(a) (noting that

predicted pay raises under USERRA may be ascertained from the “employee’s

own work history . . . and the work and pay history of employees in the same or

similar position”). With this in mind, I am not able to see what “critical gaps”

would impair a veteran’s rights under a plain-language reading of § 4302(b).

       My reading of § 4302(b) is supported by a neighboring provision, 38 U.S.C.

§ 4302(a), which saves any “more beneficial” rights provided to a veteran in a

contract from being superseded by USERRA. Section 4302(a) is a savings clause

that stops USERRA from throwing out contract rights more beneficial to veterans

while invalidating the rest of the illegal contract. The majority cites this savings

clause to support its interpretation of § 4302(b), but it actually undermines the

majority’s position. That’s because the majority’s interpretation of § 4302(b)

renders the savings clause superfluous. Specifically, if the majority is right that


USERRA’s predecessor statutes to preempt separate agreements within contracts. See, e.g.,
McKinney v. Mo.-Kan.-Tex. R.R. Co., 357 U.S. 265, 268–70, 78 S. Ct. 1222, 1225–26 (1958)
(allowing a veteran to avoid a grievance agreement contained within his collective bargaining
contract, but not invalidating the collective bargaining contract).
                                              20
             Case: 15-13233     Date Filed: 07/29/2016   Page: 21 of 30


§ 4302(b) does away with only the illegal pieces of a contract, then there will never

be any “more beneficial” contractual rights for § 4302(a) to step in and save. A

piece of a contract that is illegal under USERRA cannot be “more beneficial” than

USERRA. Thus, the majority’s interpretation of § 4302(b) leaves no role for its

companion clause, § 4302(a). Courts must be “hesitant to adopt an interpretation

of a congressional enactment which renders superfluous another portion of that

same law.” Mackey v. Lanier Collection Agency & Serv., Inc., 486 U.S. 825, 837,

108 S. Ct. 2182, 2189 (1988).

      On the other hand, a plain-language reading of § 4302(b) does leave a role

for its companion clause. When an entire contract is superseded under § 4302(b),

the savings clause steps in to preserve any “more beneficial” rights granted to the

veteran by the contract. This calibrates the scope of § 4302(b) to maximize

veterans’ rights under USERRA. Thus, reading § 4302(b) to supersede entire

contracts and agreements not only adheres to the unambiguous text, but it also

ensures that § 4302(a) continues to work together with § 4302(b). The majority’s

interpretation does not.

B.    History and Purpose

      Though we need not look beyond the unambiguous text of § 4302(b), a

review of USERRA’s legislative history and purpose reinforces the plain-language

reading. A House report for USERRA stated: “Section 4302(b) would reaffirm a


                                         21
                Case: 15-13233        Date Filed: 07/29/2016        Page: 22 of 30


general preemption as to State and local laws and ordinances, as well as to

employer practices and agreements, which provide fewer rights or otherwise limit

rights provided under [USERRA].” H.R. Rep. No. 103-65, at 20 (1993) (emphasis

added). Section 4302(b)’s preemptive effect was thus described as “general” and

understood to apply to entire “agreements” with employers, not just certain pieces

of those agreements. And the House stressed that “the extensive body of case law”

related to the veterans’ rights statutes preceding USERRA would “remain in full

force and effect.” Id. at 19. This includes Fishgold’s command that every

provision of a veterans’ rights statute be given “as liberal a construction for the

benefit of the veteran as a harmonious interplay of the separate provisions

permits.” 328 U.S. at 285, 66 S. Ct. at 1111. The majority’s narrow, extra-textual

reading of § 4302(b) is anything but a liberal construction of USERRA.

      It seems to me that USERRA’s purpose of vigorously protecting veterans’

rights is better served by superseding more than just the illegal terms (though not

any “more beneficial” terms), because doing so deters employer overreaching.

Under the majority’s interpretation of § 4302(b), employers will have nothing to

lose by including illegal terms in their contracts—even if a legally learned veteran

does recognize the illegal terms as such (hardly a foregone conclusion), the worst

that can happen to the employer is delicate removal of only the illegal terms. 5


      5
          And as will be discussed in Part II, the majority casts even that result into doubt.
                                                  22
             Case: 15-13233     Date Filed: 07/29/2016    Page: 23 of 30


Here, for example, the defendants will still get to arbitrate Mr. Bodine’s case even

though they drafted an arbitration agreement that infringed on his USERRA rights.

The employer suffers no penalty for its bad drafting. The majority’s interpretation

means that even when employers don’t get the unfair benefit of their illegal terms

because employees like Mr. Bodine recognize the terms’ illegality, USERRA will

do nothing to dissuade employers from continuing to use those illegal terms in the

future. This result surely does not “provide the greatest benefit to our servicemen

and women,” as the majority says.

                                          II.

      The majority erodes veterans’ rights still further by giving the defendants

more than they asked for. The defendants acknowledge that certain provisions of

the arbitration agreement violate USERRA. Even so, the majority opinion gives

them an unrequested second chance to apply these admitted illegal contract terms.

Specifically, I refer to two illegal terms in the defendants’ arbitration agreement,

which the majority calls the “fee term” and the “statute of limitations term.” This

fee term states that Mr. Bodine must pay up to $150 in arbitration costs, any fees

and costs the arbitrator apportions to him, as well as the costs associated with

mandatory mediation. This fee term directly violates USERRA. See 38 U.S.C.

§ 4323(h)(1) (“No fees or court costs may be charged or taxed against any person

claiming rights under [USERRA].”). The statute of limitations term sets a six-


                                          23
             Case: 15-13233      Date Filed: 07/29/2016     Page: 24 of 30


month limitations period for any claim related to Mr. Bodine’s employment

contract. The statute of limitations term also directly violates USERRA. See 38

U.S.C. § 4327(b) (“Inapplicability of statutes of limitations—If any person seeks to

file a complaint or claim . . . alleging a violation of [USERRA], there shall be no

limit on the period for filing the complaint or claim.”).

      Throughout this case, the defendants have not disputed that these contract

terms violate USERRA, and as such they have tried to nullify the terms’ effect.

The defendants told the District Court:

      [B]ecause [we] will voluntarily waive the [statute of limitations]
      defense . . . , the provision purporting to limit the statute of limitations
      in the arbitration agreement, as applied, is of no force or effect, and
      places no substantive limitation on the Plaintiff’s USERRA rights. . . .
      [We also] agree to bear any and all costs associated with any
      arbitration, mediation, or negotiation of this matter. . . . Therefore,
      because the Plaintiff is not required to bear any unreasonable fees to
      arbitrate this matter, there are no substantive restrictions on the
      Plaintiff’s USERRA rights.

The District Court accepted the defendants’ concession that these terms are illegal,

as well as the defendants’ willingness to nullify their effect. The court severed the

illegal terms on that basis. In arguing before this Court, the defendants asked us to

affirm the District Court because it was “authorized to blue-pencil this agreement

in a way [so] that it does not . . . diminish any rights under USERRA.” So the

defendants still don’t dispute that the fee and statute of limitations terms in the




                                           24
               Case: 15-13233       Date Filed: 07/29/2016       Page: 25 of 30


arbitration agreement violate USERRA. Indeed the defendants were wise not to

dispute this, because these contract terms do clearly violate the statute.

       The majority opinion nonetheless reverses the District Court on this ground

and gives the defendants another “opportunity to present their arguments regarding

the validity of the terms” before an arbitrator. I say the terms’ illegality under

USERRA was not disputed before, and cannot seriously be disputed now. 6 Yet the

majority opinion reaches out and takes away not just the federal courts’ ability to

supersede illegal “contract[s]” or “agreement[s]” (as the statute says), but the

courts’ ability to supersede even the clearly illegal pieces of those contracts. This

is a bridge too far. Under the majority’s decision today, an employer can insert a

boilerplate arbitration agreement into its employment contract—no matter whether

that agreement is legal—and federal courts will be essentially divested of authority

to enforce USERRA. 7 Surely Congress did not intend for federal courts to be so

easily and completely deprived of authority to enforce USERRA when an

agreement contains blatantly illegal terms. Veterans’ rights statutes preceding


       6
          Maybe the majority understands the defendants’ sudden use of “purportedly” whenever
they mention the terms’ illegality in their appellate brief to mean that the issue is disputed. I
don’t think this wordsmithing changes the concessions the defendants made to the District Court,
which that court relied on.
        7
          While the arbitrator’s decision could conceivably come before the courts on a motion to
vacate, see 9 U.S.C. § 10, “courts may vacate an arbitrator’s decision only in very unusual
circumstances,” Oxford Health Plans LLC v. Sutter, 569 U.S. __, __, 133 S. Ct. 2064, 2068
(2013) (quotation omitted). These very unusual circumstances do not include the arbitrator’s
commission of “error—or even a serious error.” Id. (quotation omitted). Instead, motions to
vacate concern things like fraud, corruption, and misconduct. See 9 U.S.C. § 10(a).
                                               25
               Case: 15-13233        Date Filed: 07/29/2016        Page: 26 of 30


USERRA stretch back to World War II and “provide[] the mechanism for manning

the Armed Forces of the United States.” Ala. Power Co. v. Davis, 431 U.S. 581,

583, 97 S. Ct. 2002, 2004 (1977); see also Coffman v. Chugach Support Servs.,

Inc., 411 F.3d 1231, 1235 (11th Cir. 2005) (noting that USERRA and its

predecessor statutes were intended to “bolster the morale of those serving their

country” (quotation omitted)). Veterans’ rights statutes thus occupy a domain of

special national importance, and our courts should not lightly be stripped of the

power to enforce them.

       Under the majority’s decision, the worst to happen to overreaching

employers will be a delicate removal of just their illegal terms. Veterans, on the

other hand, may lose their USERRA rights without redress. Take, for example, a

fee term like the one here. A veteran might be forced to pay mandatory mediation

and arbitration fees before she can prove (and if she can prove) to an arbitrator that

USERRA has been violated. 8 In conjunction with the majority’s narrow, extra-

textual interpretation of § 4302(b), its decision to undo the District Court’s

severance of the clearly illegal terms walks back veterans’ rights rather than

protecting them.

       8
         Even if some veterans can eventually prove to an arbitrator that illegal terms violate
USERRA, damage will have already been done. In McKinney, the Supreme Court expressed
concern at the idea that veterans would be delayed in vindicating their rights, and said that delay
“might often result in hardship to the veteran and the defeat, for all practical purposes, of the
rights Congress sought to give him.” 357 U.S. at 270, 78 S. Ct. at 1226. The Court said delay
would contradict “the liberal procedural policy clearly manifested in the statute for the
vindication of [veterans’] rights.” Id.
                                                26
             Case: 15-13233      Date Filed: 07/29/2016    Page: 27 of 30


                                       *   *      *

      This is an important case about a relatively novel issue. How we resolve it

affects not only veterans’ rights, but how employers regard those rights. I read the

majority’s interpretation of § 4302(b) to contradict the plain text of the statute in a

way that fails to preserve § 4302(a)’s saving effect and could also foster employer

overreaching. I worry also that the majority opinion will strip federal courts of not

just the power to supersede “contract[s]” or “agreement[s],” but also the power to

supersede pieces of contracts acknowledged to be illegal. USERRA is meant to

give special protections to our veterans, and the majority opinion dilutes those

protections. I respectfully dissent.




                                           27
             Case: 15-13233    Date Filed: 07/29/2016   Page: 28 of 30


                                   APPENDIX
The Contract reads in pertinent part:

                                VII.
                  ALTERNATIVE DISPUTE RESOLUTION
             THE PARTIES TO THIS AGREEMENT HEREBY
             EXPRESS THAT, EXCEPT AS SET FORTH BELOW,
             ALL DISPUTES, CONTROVERSIES OR CLAIMS OF
             ANY KIND AND NATURE BETWEEN THE
             PARTIES HERETO, ARISING OUT OF OR IN ANY
             WAY RELATED TO THE WITHIN AGREEMENT,
             ITS INTERPRETATION, PERFORMANCE OR
             BREACH, SHALL BE RESOLVED EXCLUSIVELY
             BY THE FOLLOWING ALTERNATE DISPUTE
             RESOLUTION (“ADR”) MECHANISMS:
             A. Negotiation –– The parties hereto shall first engage in
                a good faith effort to negotiate any such controversy .
                ...
             B. Should the above-stated negotiations be unsuccessful,
                the parties shall engage in mediation . . . .
             C. Should the above-stated mediation be unsuccessful,
                the parties agree to arbitrate any such controversy or
                claim with the express understanding that this
                Agreement is affected by interstate commerce . . . .
                The arbitration shall be conducted pursuant to the
                Arbitration Rules of the American Arbitration
                Association (the “Arbitration Rules”) or such other
                arbitration rule as the parties may otherwise agree to
                choose.
             D. The Employee shall pay no more than $ 150 in
                arbitration costs. However, the parties agree that the
                arbitrator may as part of his final decree reapportion
                the fees, including attorney’s fees, and costs between
                the parties as allowed by applicable law.
                Notwithstanding any other provision of this Article to
                the contrary, in the event a party may desire to seek
                interim relief, whether affirmative or prohibitive, in

                                        28
Case: 15-13233   Date Filed: 07/29/2016   Page: 29 of 30


  the form of a stay or motion to compel arbitration . . .
  such party may initiate the appropriate litigation to
  obtain such relief (“Equitable Litigation”). Nothing
  herein shall be construed to suspend or terminate the
  obligation of both parties promptly to proceed with
  the ADR procedures concerning the subject of such
  Equitable Litigation while such Equitable Litigation
  and any appeal therefrom is pending.
  To the extent that a court of competent jurisdiction
  should determine that the provisions of the Federal
  Arbitration Act are not applicable to this Agreement,
  the parties hereto nevertheless agree to arbitrate under
  the provisions of Alabama law, the measure or
  amount of damages to which either of the parties may
  be entitled. Such arbitration shall be conducted
  pursuant to the Arbitration Rules.
  The parties intend that this Article VII shall
  encompass and embody the broadest range of matters
  that may be arbitrated under federal law. The parties
  further agree that any question as to the scope of this
  Article VII shall, to the extent permitted by law, be
  determined by the arbitrator (including, without
  limitation, issues of unfairness, capacity, waiver,
  unconscionability and so forth).
  ....
                        VIII.
                   MISCELLANEOUS
  ....
  B. Both the Employer and the Employee mutually
     agree that the covenants and restrictions contained
     in Article V and Article VI above, or any of their
     respective subparts, are separate and severable, and
     the unenforceability of any specific covenant shall
     not affect the validity of any other covenant set
     forth herein. If any term or provision of this
     Agreement shall be invalid or unenforceable to any
     extent or application, then the remainder of this
     Agreement shall be valid and enforceable to the

                           29
Case: 15-13233   Date Filed: 07/29/2016   Page: 30 of 30


     fullest extent and the       broadest   application
     permitted by law. . . .
     ....
  D. Neither this Agreement nor any of the terms and
     provisions hereof, including, without limitation,
     the provisions of the preceding Article, may be
     waived or modified in whole or in part, except by
     written instrument signed by an officer of the
     Employer expressly stating that it is intended to
     operate as a waiver or modification of this
     Agreement. . . .
     ....
  G. It is acknowledged by the Employer and the
     Employee that the place of this contract and its
     status is in the County of Morgan, State of
     Alabama. The Employer and the Employee
     expressly agree that federal law and the laws of the
     State of Alabama shall govern the validity,
     construction, interpretation, and effect of this
     Agreement, or any provision thereof.




                          30